DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 12, 2022 has been entered. Claims 1-26 are pending in the application. Applicant’s amendments to the claims have not overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed February 15, 2022.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2019/0357667) in view of Flyash (US 9839500).
Regarding claim 1, Beckman discloses an apparatus (800, Fig 8), comprising: a dispensing unit (“pumps” and “cavities”, Para 0046, lines 4-14) configured to dispense a substance into a reservoir (one of the channels 801, Fig 8) of a mouthpiece (803, Fig 8) of an intended user (Para 0046, lines 4-7); wherein the dispensing unit includes a housing (808, Fig 8) and an identification unit (“pressure sensors” in Para 0045, lines 10-15) configured to, based on a communication from the mouthpiece, determine an identity of the intended user when the mouthpiece of the intended user is coupled the housing (Para 0054, lines 15-37; the identification unit determines whether the pressure matches a recording or pre-stored data which is indicative of the intended user. The intended user in this art is anyone who matches the pressure recording/data.), the housing sized and shaped to receive at least a portion of the mouthpiece (See Fig 8, the housing 808 receives that mouthpiece 803 at the point of attachment).
Beckman is silent regarding housing removably receiving the mouthpiece.
Flyash teaches an apparatus comprising a dispensing unit (128 and 130, Fig 1A) configured to dispense a substance into a reservoir (112, Fig 1D) of a mouthpiece (100-1, Fig 1D) (Col 6, lines 19-34) wherein the dispending unit includes a housing (118, Fig 1D); the housing configured to removably receive the mouthpiece (Col 6, lines 19-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Beckman to removably receive the mouthpiece as taught by Flyash in order to be able to swap out the unit when a different treatment protocol is desired (Col 6, lines 26-30).
Regarding claim 2, the modified invention of Beckman and Flyash discloses the dispensing unit (“pumps”, Para 0046, lines 4-7 - Beckman) includes: a holding reservoir (“water cavity”, Para 0046, lines 6-7 - Beckman) containing the substance; and an actuator (one of the “pumps”, Para 0046, lines 4-7 - Beckman) in communication with the holding reservoir, the actuator configured to move the substance from the holding reservoir to the reservoir (one of the channels 801, Fig 8 - Beckman) associated with the mouthpiece (Para 0046, lines 4-14 - Beckman).
Regarding claim 3, the modified invention of Beckman and Flyash discloses the dispensing unit further includes: a second holding reservoir (“toothpaste cavity”, Para 0046, lines 6-7 - Beckman) containing a second substance; and a second actuator (another one of the “pumps”, Para 0046, lines 4-7 - Beckman) in communication with the second holding reservoir, the second actuator configured to move the second substance from the second holding reservoir of the dispensing unit to a second reservoir (another one of the channels 801, Fig 8 - Beckman) associated with the mouthpiece (Para 0046, lines 4-14 - Beckman).
Regarding claim 5, the modified invention of Beckman and Flyash discloses the second substance is different than the substance (Para 0046, lines 4-7 - Beckman; Water and toothpaste are the first and second substances).
Regarding claim 2 (alternative interpretation of claim 2 for the rejection of claim 7), the modified invention of Beckman and Flyash discloses the dispensing unit (“pumps”, Para 0046, lines 4-7 - Beckman) includes: a holding reservoir (“water cavity”, Para 0046, lines 6-7 - Beckman) containing the substance; and an actuator (“pumps”, Para 0046, lines 4-7 - Beckman) in communication with the holding reservoir, the actuator configured to move the substance from the holding reservoir to the reservoir (one of the channels 801, Fig 8 - Beckman) of the mouthpiece (Para 0046, lines 4-14 - Beckman).
Regarding claim 7, the modified invention of Beckman and Flyash discloses the dispensing unit (“pumps” and “cavities”, Para 0046, lines 4-14 - Beckman) further includes a second holding reservoir (“toothpaste cavity”, Para 0046, lines 6-7 - Beckman) containing a second substance, and wherein the actuator (“pumps”, Para 0046, lines 4-7 - Beckman) is in communication with the second holding reservoir and is further configured to move the second substance from the second holding reservoir to a second reservoir (another one of the channels 801, Fig 8 - Beckman) of the mouthpiece  (Para 0046, lines 4-14 - Beckman).
Regarding claim 8, the modified invention of Beckman and Flyash discloses the dispensing unit (“pumps” and “cavities”, Para 0046, lines 4-14 - Beckman) further includes an outlet (“fluid-directing channels”, Para 0046, lines 4-10 - Beckman) in communication with the actuator, wherein the outlet is configured to engage with an inlet (port to the channels 801 of mouthpiece 803 that interfaces with the fluid-directing channels - Beckman) of the mouthpiece.
Regarding claim 9, the modified invention of Beckman and Flyash discloses the actuator (“pumps”, Para 0046, lines 4-7 - Beckman) is configured to move the substance from the holding reservoir to the reservoir of the mouthpiece via the outlet of the dispensing unit (Para 0046, lines 4-14 - Beckman).
Regarding claim 10, the modified invention of Beckman and Flyash discloses the dispensing unit further includes an inlet (807, Fig 8 - Beckman) in communication with the holding reservoir, and wherein the holding reservoir is configured to receive the substance via the inlet (Para 0046, lines 4-10 - Beckman).
Regarding claim 11, the modified invention of Beckman and Flyash discloses the holding reservoir (“water cavity”, Para 0046, lines 6-7 - Beckman) has a volume at least two times greater than a volume of the reservoir (one of the channels 801, Fig 8 - Beckman) of the mouthpiece (Since the storage cavity is used to provide fluid for all of the channels 801, it is at least large enough to hold fluid for 2 of the channels 801 thus being at least two times the size of the one channel 801).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2019/0357667) in view of Flyash (US 9839500) and further in view of Wolpo (US 2015/0072300).
Regarding claim 4, the modified invention of Beckman and Flyash discloses all of the elements of the invention as discussed above, however, is silent regarding the dispensing unit further includes: a third holding reservoir containing a third substance; and a third actuator in communication with the third holding reservoir, the third actuator configured to move the third substance from the third holding reservoir to a third reservoir associated with the mouthpiece.
Wolpo teaches an apparatus (200, Fig 5), comprising: a dispensing unit (210, Fig 5) configured to dispense a substance into a reservoir of a mouthpiece (100, Fig 5) of an intended user; the dispensing unit further includes: first holding reservoir (204a, Fig 5), a second holding reservoir (204b, Fig 5), and a third holding reservoir (204c, Fig 5), the third holding reservoir containing a third substance (220, Fig 5); and a third actuator (210c, Fig 5) in communication with the third holding reservoir, the third actuator configured to move the third substance from the third holding reservoir to a reservoir (portion of mouthpiece 100 that receives the teeth) associated with the mouthpiece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Beckman to include a third holding reservoir and actuator that can dispense a third substance such as an antimicrobial wash, antibacterial wash, fluoride rinse, or oxygenating mouthwash (Para 0084) as taught by Wolpo in order to have a device that can clean, disinfect, and apply protective elements to a plurality of teeth (Para 0011).
Regarding claim 6, the modified invention of Beckman, Flyash, and Wolpo discloses the third substance (220, Fig 5; Para 0084 -Wolpo) is different than the second substance (Beckman teaches that the first and second substance can be water and dentifrice in Para 0046, lines 4-7 while Wolpo teaches a third substance that is a different type of fluid and can be an antimicrobial wash, antibacterial wash, fluoride rinse, or oxygenating mouthwash in Para 0084, lines 7-10).
Claims 12-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2019/0357667) in view of Flyash (US 9839500) and further in view of Fink (US 2016/0001018).
Regarding claim 12, Beckman discloses an apparatus (800, Fig 8), comprising: a dispensing unit (“pumps” and “cavities”, Para 0046, lines 4-14) configured to dispense a substance into a reservoir (one of the channels 801, Fig 8) of a mouthpiece (803, Fig 8) of an intended user (Para 0046, lines 4-7);and an identification unit (“pressure sensors” in Para 0045, lines 10-15) configured to, based on a communication from the mouthpiece, determine an identity of the intended user when the mouthpiece of the intended user is coupled to a housing (808, Fig 8) (Para 0054, lines 15-37; the identification unit determines whether the pressure matches a recording or pre-stored data which is indicative of the intended user. The intended user in this art is anyone who matches the pressure recording/data.), the housing sized and shaped to receive at least a portion of the mouthpiece (See Fig 8, the housing 808 receives that mouthpiece 803 at the point of attachment).
Beckman is silent regarding housing removably receiving the mouthpiece and a status indicator, wherein when the mouthpiece is coupled to the housing in a docked position, the apparatus is configured to activate the status indicator.
Flyash teaches an apparatus comprising a dispensing unit (128 and 130, Fig 1A) configured to dispense a substance into a reservoir (112, Fig 1D) of a mouthpiece (100-1, Fig 1D) (Col 6, lines 19-34) wherein the dispending unit includes a housing (118, Fig 1D); the housing configured to removably receive the mouthpiece (Col 6, lines 19-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Beckman to removably receive the mouthpiece as taught by Flyash in order to be able to swap out the unit when a different treatment protocol is desired (Col 6, lines 26-30).
The modified invention of Beckman and Flyash discloses all of the elements of the invention as discussed, however, is silent regarding a status indicator, wherein when the mouthpiece is coupled to the housing in a docked position, the apparatus is configured to activate the status indicator.
Fink teaches an apparatus (100, Fig 2) comprising a status indicator (118, Fig 2), wherein when a mouthpiece (110, Fig 2) is coupled to the housing (108, Fig 2), the apparatus is configured to activate the status indicator (Para 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Beckman and Flyash to include a battery indicator on the housing as taught by Fink in order to have an apparatus that can show the status of the charge over time (Para 0043). 
Examiner notes that the claimed limitation does not require the status indicator to be inactive when the housing and mouthpiece are uncoupled. In the modified invention, a battery indicator that is disposed on the housing and always activated, whether the housing and mouthpiece are coupled or not, to display the battery status will be in an activated state when they are coupled and thus, reads on the limitation.
Regarding claim 13, The modified invention of Beckman, Flyash, and Fink discloses when a mouthpiece (803, Fig 8 -Beckman) of a user is coupled to the housing  (808, Fig 8 -Beckman; as modified by Flyash to be detachable), the identification unit (“pressure sensors” in Para 0045, lines 10-15 -Beckman) is configured to determine an identity of the user, wherein the identity of the user is different than the identity of the intended user (Para 0054, lines 21-35 -Beckman; the identification unit determines whether the pressure matches a recording or pre-stored data which is indicative of the intended user. If the pressure does not match, they are different from the intended user), and wherein when the identification unit determines the identity of the user (Para 0054, lines 21-35 -Beckman), the apparatus is configured to activate the status indicator (118, Fig 2 -Flyash) (As discussed above, the battery indicator can be activated at all times to display the battery status, thus would be activated when the indented user is identified).
Regarding claim 14, The modified invention of Beckman, Flyash, and Fink discloses the status indicator (118, Fig 2 -Flyash) includes an indicator light (Para 0043, lines 7-11).
Regarding claim 15, The modified invention of Beckman, Flyash, and Fink discloses the status indicator (118, Fig 2 -Flyash) is configured to indicate a charging status of the mouthpiece of the intended user (Para 0043, lines 7-11)
Regarding claim 21, the modified invention of Beckman, Flyash, and Fink discloses the dispensing unit (“pumps”, Para 0046, lines 4-7 - Beckman) includes: a holding reservoir (“water cavity”, Para 0046, lines 6-7 - Beckman) containing the substance; and an actuator (one of the “pumps”, Para 0046, lines 4-7 - Beckman) in communication with the holding reservoir, the actuator configured to move the substance from the holding reservoir to the reservoir (one of the channels 801, Fig 8 - Beckman) associated with the mouthpiece (Para 0046, lines 4-14 - Beckman).
Regarding claim 22, the modified invention of Beckman, Flyash, and Fink discloses the holding reservoir (“water cavity”, Para 0046, lines 6-7 - Beckman) has a volume at least two times greater than a volume of the reservoir (one of the channels 801, Fig 8 - Beckman) associated with the mouthpiece (Since the storage cavity is used to provide fluid for all of the channels 801, it is at least large enough to hold fluid for 2 of the channels 801 thus being at least two times the size of the one channel 801).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2019/0357667) in view of Flyash (US 9839500) and further in view of Fink (US 2016/0001018) and in further view of Lauchard (2016/0314262).
Regarding claim 16, the modified invention of Beckman, Flyash, and Fink discloses all of the elements of the invention, however, is silent regarding a transceiver, and wherein the status indicator is configured to indicate when a signal is transmitted from or received by the transceiver.
Lauchard teaches a transceiver (“a wireless telecommunications technology network interface” , Para 0037), and wherein a status indicator (“an LED”) is configured to indicate when a signal is transmitted from or received by the transceiver (Para 0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and status indicator disclosed by Beckman, Flyash, and Fink to further include a transceiver and an LED that can emit a range of wavelengths to indicate status, respectively in order to have an apparatus that can transfer medical data to be stored and provide the user with a status of the data transmission (Para 0038 and Para 0096).
Claims 17-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2019/0357667) in view of Pai (US 2018/0184795).
Regarding claim 17, Beckman discloses an apparatus (800, Fig 8), comprising: a dispensing unit (“pumps” and “cavities”, Para 0046, lines 4-14) configured to dispense a substance into a reservoir (one of the channels 801, Fig 8) of a mouthpiece (803 and 808, Fig 8) of an intended user (Para 0046, lines 4-7); and an identification unit (“pressure sensors” in Para 0045, lines 10-15) configured to, based on a communication from the mouthpiece, determine an identity of the intended user (Para 0054, lines 15-37; the identification unit determines whether the pressure matches a recording or pre-stored data which is indicative of the intended user. The intended user in this art is anyone who matches the pressure recording/data.).
While Beckman teaches a rechargeable battery (Para 0051), he is silent regarding a housing sized and shaped to receive at least a portion of the mouthpiece, wherein the housing comprises a charging component, and wherein when the mouthpiece is coupled to the housing, the charging component of the housing is coupled to a charging component of the mouthpiece.
Pai teaches an apparatus (10, Fig 1A) comprising a mouthpiece (12 and 14, Fig 1A) and a housing (18, Fig 1A) sized and shaped to receive at least a portion of the mouthpiece (See Fig 1A), wherein the housing comprises a charging component, and wherein when the mouthpiece is coupled to the housing, the charging component of the housing is coupled to a charging component of the mouthpiece (Para 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Beckman to further include a housing with a charging component and a charging component on the mouthpiece as taught by Pai in order to have a simple interface to recharge the rechargeable battery (Para 0082). 
Regarding claim 23, the modified invention of Beckman and Pai discloses the dispensing unit (“pumps”, Para 0046, lines 4-7 - Beckman) includes: a holding reservoir (“water cavity”, Para 0046, lines 6-7 - Beckman) containing the substance; and an actuator (one of the “pumps”, Para 0046, lines 4-7 - Beckman) in communication with the holding reservoir, the actuator configured to move the substance from the holding reservoir to the reservoir (one of the channels 801, Fig 8 - Beckman) associated with the mouthpiece (Para 0046, lines 4-14 - Beckman).
Regarding claim 24, the modified invention of Beckman and Pai discloses the holding reservoir (“water cavity”, Para 0046, lines 6-7 - Beckman) has a volume at least two times greater than a volume of the reservoir (one of the channels 801, Fig 8 - Beckman) associated with the mouthpiece (Since the storage cavity is used to provide fluid for all of the channels 801, it is at least large enough to hold fluid for 2 of the channels 801 thus being at least two times the size of the one channel 801).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2019/0357667) in view of Pai (US 2018/0184795) and further in view of Rubin (US 2017/0368273).
Regarding claim 18, the modified invention of Beckman and Pai discloses all of the elements of the invention, however, is silent regarding the charging component of the housing is configured to charge the mouthpiece via a wireless connection.
Rubin teaches a charging component of the housing (“charging pad/surface”, Para 0124) is configured to charge the mouthpiece (device of Fig 3) having rechargeable batteries (221, Fig 3) via a wireless connection (Para 0124, lines 14-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and mouthpiece disclosed by Beckman and Pai to charge via a wireless connection as Rubin teaches that a wired and wireless charging connections could be used to achieve the same result (Recharging batteries as described in Para 0124, lines 14-32) and thus were art recognized equivalent at the time of filing. It has been held that substituting parts of an invention involves only routine skill in the art.
Claims 19-20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2019/0357667) in view of Flyash (US 9839500) and further in view of Tieck (US 2016/0015957).
Regarding claim 19, Beckman discloses an apparatus (800, Fig 8), comprising: a dispensing unit (“pumps” and “cavities”, Para 0046, lines 4-14) configured to dispense a substance into a reservoir (one of the channels 801, Fig 8) of a mouthpiece (803, Fig 8) of an intended user (Para 0046, lines 4-7);and an identification unit (“pressure sensors” in Para 0045, lines 10-15) configured to, based on a communication from the mouthpiece, determine an identity of the intended user when the mouthpiece of the intended user is coupled to a housing (808, Fig 8) (Para 0054, lines 15-37; the identification unit determines whether the pressure matches a recording or pre-stored data which is indicative of the intended user. The intended user in this art is anyone who matches the pressure recording/data.), the housing sized and shaped to receive at least a portion of the mouthpiece (See Fig 8, the housing 808 receives that mouthpiece 803 at the point of attachment).

Beckman is silent regarding housing removably receiving the mouthpiece and a sensor configured to detect when the mouthpiece is coupled to the housing in a docked position.
Flyash teaches an apparatus comprising a dispensing unit (128 and 130, Fig 1A) configured to dispense a substance into a reservoir (112, Fig 1D) of a mouthpiece (100-1, Fig 1D) (Col 6, lines 19-34) wherein the dispending unit includes a housing (118, Fig 1D); the housing configured to removably receive the mouthpiece (Col 6, lines 19-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Beckman to removably receive the mouthpiece as taught by Flyash in order to be able to swap out the unit when a different treatment protocol is desired (Col 6, lines 26-30).
The modified invention of Beckman and Flyash discloses all of the elements of the invention as discussed, however, is silent regarding a sensor configured to detect when the mouthpiece is coupled to the housing in a docked position.
Tieck teaches a sensor (34, Fig 1) configured to detect when a cap (4, Fig 1) is coupled to the housing (33, Fig 1) in a docked position (Para 0395).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Beckman and Flyash to include a sensor to detect a docked position as taught by Tieck in order to have an apparatus that can ensure proper coupling883 of the mouthpiece and housing (Para 0402, lines 1-6).
Regarding claim 20, the modified invention of Beckman, Flyash, and Tieck discloses the mouthpiece (803, Fig 8 -Beckman) is coupled to the housing (808, Fig 8 -Beckman as modified by Flyash to be removable) in the docked position when the sensor is aligned with a sensor of the mouthpiece (Para 0402 -Tieck).
Regarding claim 25, the modified invention of Beckman and Pai discloses the dispensing unit (“pumps”, Para 0046, lines 4-7 - Beckman) includes: a holding reservoir (“water cavity”, Para 0046, lines 6-7 - Beckman) containing the substance; and an actuator (one of the “pumps”, Para 0046, lines 4-7 - Beckman) in communication with the holding reservoir, the actuator configured to move the substance from the holding reservoir to the reservoir (one of the channels 801, Fig 8 - Beckman) associated with the mouthpiece (Para 0046, lines 4-14 - Beckman).
Regarding claim 26, the modified invention of Beckman and Pai discloses the holding reservoir (“water cavity”, Para 0046, lines 6-7 - Beckman) has a volume at least two times greater than a volume of the reservoir (one of the channels 801, Fig 8 - Beckman) associated with the mouthpiece (Since the storage cavity is used to provide fluid for all of the channels 801, it is at least large enough to hold fluid for 2 of the channels 801 thus being at least two times the size of the one channel 801).
Response to Arguments
	Upon further consideration and in view of Flyash, the amended limitations are not allowable at least for the reasons discussed above. Flyash teaches that an apparatus analogous to that of Beckman can have a separable housing (or handle) and thus the combination of Beckman and Pai teach that the housing removably receiving the mouthpiece. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783